NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 28 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                                                 No. 07-70823
MOHINDER SINGH,
                                                 Agency No. A095-591-588
              Petitioner,

v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted June 15, 2010**

Before: SKOPIL, FARRIS and LEAVY, Circuit Judges.

      Mohinder Singh, a native and citizen of India, petitions for review of a final

decision issued by the Board of Immigration Appeals, affirming an Immigration

Judge’s (IJ) denial of asylum, withholding of removal, and Convention Against



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT) protection. The IJ determined that because Singh submitted a false

application, he was not credible and not entitled to relief from removal. We deny

the petition for review.

      Substantial evidence supports the IJ’s adverse credibility finding. See

Martinez v. Holder, 557 F.3d 1059, 1060 (9th Cir. 2009) (noting standard of

review), cert. denied, 130 S. Ct. 1883 (2010). The finding is based on “specific,

cogent reasons” found in the record that “go to the heart of the asylum claim.” See

Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009). Specifically, the individual who

Singh hired to prepare his asylum application testified that Singh’s claims of

persecution and torture are false. Moreover, the witness’s testimony is

corroborated by evidence of another alien’s application, prepared by the same

witness and filed five months before Singh’s application. The two applications are

materially identical as to the factual allegations of persecution and torture.

      A petitioner who “repeatedly and persistently lied under oath with respect to

his application for asylum” may be deemed incredible. Martinez, 557 F.3d at

1065. Similarly, “false statements made to establish the critical elements of the

asylum claim” may support an adverse credibility finding. Akinmade v. INS, 196

F.3d 951, 956 (9th Cir. 1999). Such falsehoods go to the heart of a petitioner’s




                                          -2-
claim and justify denial of asylum. Martinez, 557 F.3d at 1065; Akinmade, 196

F.3d at 956.

      Singh thus failed to carry his burden of establishing his eligibility for

asylum. He therefore also failed to meet the higher burden of proving his

eligibility for withholding of removal. See Kumar v. Gonzales, 439 F.3d 520, 525

(9th Cir. 2006). Because Singh made no argument in his brief regarding the denial

of CAT relief, that issue is waived. See Zetino v. Holder, 596 F.3d 517, 521 n.1

(9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         -3-